                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE



UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )         No. 2:14CR83
                                                   )
RICKY LANIER and                                   )
KATRINA LANIER                                     )



                            MEMORANDUM OPINION AND ORDER


       During the trial of this fraud case, on the last day of jury deliberations, Juror 11, while on

her way to the courthouse that morning, placed a phone call to a social acquaintance, Assistant

District Attorney General Teresa Nelson (ADA Nelson). ADA Nelson reported the call to the Court

and informed the Court of the subject matter of Juror 11’s inquiry and ADA Nelson’s response.

The Court informed the parties of the contact and the conversation with Nelson, but did not

interview Juror 11 or any other of the jurors before a verdict was returned. The Court later denied

the motion of the defendants to interview the jurors post-verdict. Because the Court did not properly

investigate the possibility of external influence on the jury, the Sixth Circuit vacated the convictions

and remanded the case to this Court for the purpose of conducting a hearing pursuant to Remmer v.

United States, 347 U.S. 227 (1954) “where attorneys for each side should have the opportunity to

question Juror 11 and the rest of the jury to determine whether any external influence affected the

jury’s deliberations. Attorneys for each side should also have the opportunity to question Nelson

about her conversations with Juror 11.” United States v. Lanier, 870 F.3d 546, 551 (6th Cir. 2017).

       The Court scheduled the required Remmer hearing for January 11, 2018, and ordered all


                                                   1
twelve jurors, as well as ADA Nelson, to appear and testify. [Docs. 321, 322]. These orders were

drafted by the parties and submitted to the Court for entry. In the order authorizing a subpoena for

ADA Nelson, she was ordered to “not discuss the case with any other person” between the service

of the order and January 11, 2018, and “not conduct any research into this case or seek out

information about the case or the defendants.” [Doc. 321 at 2]. The order authorizing subpoenas

for each of the twelve jurors was similar. Jurors were ordered “not [to] discuss your jury service

on this case with any other person” before the hearing and “not conduct any research into this case

or seek out any information about this case or the defendants,” including “searching the internet or

attempting to obtain information about the case through any other means.” [Doc. 322 at 2].

           All twelve jurors appeared as ordered for the hearing. After hearing testimony from ADA

Nelson and Juror 11, the Court heard testimony from the jury’s foreperson, Juror 7, followed by

testimony from Jurors 1-4, 6, 8-10, 12, and 5, in that order. The foreperson, responding to questions

from defendants’ counsel, testified that there was no mention of the defendants’ race during

deliberations, [Doc. 380 at 16], that deliberations were “very intense,” and that no mention was

made by any juror of seeing anything on the internet or anything that indicated any juror had

information from any source outside the trial. According to Juror 7, no juror engaged in any

behavior during deliberations suggesting that a juror had talked about the case with anyone else.

[Id. at 19]. Juror 7 did report some frustration on her part, and among the other jurors, about a male

juror, Juror 5, who expressed on the first day of deliberations that he had a vacation scheduled and

wanted deliberations to continue until his vacation and then seemed to delay the deliberations by

not engaging in reasonable discussion with the other jurors. [Id. at 19-20, 24]. 1 According to the

foreperson, Juror 11 was proactive during deliberations in finding relevant documentary exhibits



1
    Juror 7 said, about this juror, that he was “driving her crazy.”

                                                               2
introduced at trial for discussion but never said anything about doing any research on her own about

the case or talking to anybody about the case. [Id. at 24]. Other jurors testified consistently that

none had done any research or investigation on their own or talked to anyone else about the case

during the trial or deliberations, nor was any aware of anything indicating that another juror had

done so. Some followed the case to learn the Court’s decision on sentencing; others did not. Except

for a casual encounter, no juror reported seeing or talking to any other juror since the trial. See

generally [Doc.380].

        ADA Nelson testified that she became acquainted with Juror 11 when their daughters, who

“refer to each other as best friends,” were in the fourth grade. [Doc. 333 (Transcript of January 11

hearing) at 5]. On the morning of December 18, 2015, ADA Nelson received a phone call from

Juror 11, sometime between 7 and 8 a.m. [Id. at 19-20]. The conversation was a short one. Juror

11 said she was serving on a jury, there was “an issue or something, and she didn’t know what to

do.” ADA Nelson interrupted her and said “immediately. . . you can’t discuss this with me,” and

told her to talk to a court officer. [Id. at 20-21]. Juror 11 was using a “normal tone. She wasn’t

crying. She didn’t seem to be upset.” [Id. at 24]. ADA Nelson then contacted the undersigned’s

office fairly soon after she arrived at work that morning. [Id. at 27]. Juror 11 did not tell ADA

Nelson “about the facts and circumstances of this case in terms of who was involved,” [id. at 30],

and she had no further contact with Juror 11. [Id. at 34]. Juror 11 did not “discuss the deliberations

with [her],” [id. at 35], and ADA Nelson did not offer any advice to Juror 11. [Id. at 39-40], other

than “to tell her to convey any issue to the Court. [Id. at 39].

        ADA Nelson also testified that she had received a text message from Juror 11 on “Sunday

or Monday” prior to the January 11 hearing. [Id. at 12]. The text message was from “E___’s mom,

Text message, Sunday, 7:50 p.m.” and read, in full



                                                   3
         Hope you and K______ are much better . . . I have a Question for you . . .
         the Federal case I was a juror on two years ago . . . I have received a summons
         to report to Gville this Thursday. When I looked online this is what was
         listed. 2:14CR83 (JRG-LF)REMMER hearing-Ricky Lanier ETAL . . . does
         any of that lead you to know what in the world this is about 2 years later2 []?
         Thanks!

[Ex. 2, January 11 hearing]. 3 ADA Nelson responded the next day, but not to the question about

the Court’s calendar and the possible meaning of the entry, leading Juror 11 to respond: “Thanks!

. . . did you see the 2nd part of my original text on the Federal case?” [Ex. 3, January 11 hearing].

ADA Nelson did not respond to this text, did not receive any phone call from Juror 11 after that,

and did not see her or have further contact with her prior to the hearing. [Id. at 6, 7-8].

         Juror 11 testified at the January hearing that she did not “at any time go on the internet to

look up any details about [the] case,” [id. at 49], does not have any social media accounts, except

for a rarely used Twitter account, [id. at 50], may have expressed her frustration about the length of

time required for trial and the time away from family and business to her husband, but not “details

of the case or anything.” [Id. at 52]. Juror 11 testified that she “did call a friend of [hers](ADA

Nelson) on the way here one, one time and expressed [her] concern over the length of it and how

stressed [she] was.” [Id. at 53]. Juror 11 shared no details of the trial “since or then” and did not

tell ADA Nelson anything about deliberations. [Id. at 55]. Juror 11 never reported the phone call

to any of the other jurors and the call never came up in discussions “in any way,” [id. at 56], and

she never was provided “with any sort of advice or input about the trial or about [] jury

deliberations” during the course of the trial. [Id. at 59]. In response to questions from the Court,

Juror 11 testified that she did not do any kind of research or investigation about the case on her

own, and did not discuss the case with anyone during trial or deliberations. [Id. at 60]. She further


2
 Emoji deleted.
3
 The Court’s public calendar for January 11, 2018, confirms that this is the exact entry that appears on the calendar.
See [Ex. 5, January 11 hearing].

                                                           4
stated that she did not allow anyone to discuss the case with her during the trial or during

deliberations, and did not “have access or gain access to any information about the issues in this

trial, the parties in the trial, during the trial from any source other than the courtroom.” [Id. at 60-

61].

        Juror 11 testified that she read the court order attached to the subpoena for her appearance

at the January 11 hearing “shortly after she received it . . . in October or sometime.” [Id. at 57].

Juror 11 “did . . . abide by that order to not talk to anybody . . . other than letting my workers and

family know that I had to go back.” When asked if she had tried to contact anybody else about the

hearing, she answered: “Not to my memory, no.” [Id. at 58]. After ADA Nelson was released to

retrieve her cell phone and screen shots of the text message exchange obtained, Juror 11 was

recalled for additional testimony. [Id. at 74]. She testified, consistently with ADA Nelson, see [id.

at 13], that she and ADA Nelson had last seen each other on the previous Thursday night at “8th

grade night,” but they had not talked because ADA Nelson had the flu. She acknowledged that she

had “texted [ADA Nelson] over the weekend to see if she, her older daughter were both sick with

the flu and to see if they were okay.” [Id. at 77-78]. When asked if she had “any other

communications . . . with Ms. Nelson” over the last two weeks prior to the January 11 hearing, she

responded:

               A.    I did because I couldn’t remember—I couldn’t find my papers or
                    anything. I did go online to just the, the court to see what time we were
                    supposed to be here, what day and that: and I sent her the little initials and
                    stuff to see if that meant anything to her, that, you know, I was supposed
                    to have or anything because I didn’t find the, I couldn’t find the
                    paperwork; but she didn’t respond to that, and I took it, because it was on
                    the back end of I hope you are okay, and in my business, you all probably
                    are well aware too, when you send e-mails or texts to people, they usually
                    answer the first thing, they don’t read all the way through. So I didn’t take
                    much to it, other than she didn’t see it.

[Id. at 78].


                                                   5
           Juror 11 stated that she had googled “Greeneville Federal Court” and came up with the

Court’s website “to see what day I was supposed to be there and what time.” [Id. at 79]. She testified

that she reached out to ADA Nelson “[j]ust because she’s an attorney” and she thought “she might

know what those initials meant if I needed to know anything prior to, you know being here.” [Id. at

81]. Juror 11 testified that she had not previously done an internet search on the case and did not

see a news article in the Knoxville News-Sentinel, [Id. at 79-80]. She testified that she used her

office laptop, which she had in her car, to go to the Court’s website. [Id. at 87]. Juror 11 stated that

she did not “reach out to Ms. Nelson and say, hey, what in the heck is this about” and did not “ask

Ms. Nelson . . . what’s this about, what am I doing here, why do I need to be here?” [Id. at 87-88].

When shown the text message, which she read out loud, she said she didn’t recall she had said that.

[Id. at 88]. Juror 11 acknowledged following up with ADA Nelson by text when she did not respond

to the second part of the message, [Id. at 89]. When shown a copy of the Court’s calendar entry for

January 11, 2018, from the Court’s public website, [Ex. 5, January 11 hearing], Juror 11 identified

it as what she had looked at except that “it’s been updated since I looked at it because I think it said

9:00, now it says 9:30.”4

           After Juror 11 was excused from the courtroom briefly, defendants’ counsel requested a

subpoena to Juror 11’s employer for the “web history of her computer within the past seven days.”

Counsel immediately changed the oral request to “get the web history from her computer for the

past two weeks to be able to corroborate or to contradict her testimony as to what internet research

she did in the past week.” [Doc. 333 at 96-97]. Defendants also requested “text messages for seven

days.” [Id. at 98]. Based on that request, the Court had Juror 11 return to the courtroom and




4
    The docket sheet for this case shows a time change from 9 to 9:30 entered on January 10, 2018.

                                                            6
instructed her to “preserve” all text messages for the seven days prior to the hearing and her “web

history” for the prior two weeks. [Id. at 102]. Defendants were instructed to “file a written motion

setting out specifically why you think that is relevant.” [Id. at 101].

        On January 16, 2018, the defendants filed their “Joint Motion For Permission To Issue

Subpoena,” [Doc. 335], for the production by Juror 11 of “certain text messages and web browsing

history.” [Id. at 1]. Defendants claimed production of the text messages and browsing history was

necessary for two reasons: 1) “to determine the extent to which Juror 11 . . . viewed any material

that may have affected or conditioned her testimony at the Remmer hearing,” and 2) “to determine

the extent to which Juror 11 committed perjury at the Remmer hearing.” [Id.]. According to

defendants, “Juror 11 has shown a remarkable willingness to perjure herself” and “cannot be trusted

to tell the truth.” [Id. at 2]. Attached to the motion was a proposed subpoena for the production of

        1. All web browser history for all internet browsers on any electronic device that you
           regularly use to browse or search the internet from December 27, 2017 through
           January 11, 2018, wherever found on your devices.

        2. All text messages on any phone or device that you regularly use for communication
           purposes sent to or received from ADA Nelson.

        3. All text messages on any phone or device that you regularly use for communication
           purposes sent or received between January 3, 2018 and January 11, 2018, sent to or
           received from any person, that contain any of the following words, whether in whole
           or in part:
                a. Lanier
                b. Court
                c. Hearing
                d. Remmer
                e. Federal
                f. Juror.
                g. Jury
                h. Judge
                i. Teresa
                j. Nelson

        4. Any information or data that shows any information or data responsive to Request
           through 3 has been deleted or otherwise removed from any such device between


                                                   7
           December 27, 2017 to the present.

[Doc. 335-1].

       The United States responded in opposition to the subpoena request, [Doc. 338], taking issue

with the defendants’ assertion that Juror 11 had committed perjury and arguing that “there is no

evidence in the record that Juror 11 has lied or would lie about anything.” [Id. at 1]. The government

referred to defendants’ request as a “gratuitous fishing expedition” in view of the fact that “[n]o

evidence of any outside influence was elicited from any juror,” and “needlessly compromises the

privacy of a federal juror.” [Id. at 1, 2, 7]. The Court denied the motion on January 26, finding that

defendants had not established the necessity for the issuance of the subpoena, noting, among other

things, that Juror 11 had checked the Court’s online calendar for the time of the hearing and sent a

text to ADA Nelson asking if she might know what the hearing was about, both of which she

admitted to, that most of the defendants’ arguments were speculative in nature, that the requests

were not directly relevant to the question of extraneous influence on the jury since evidence that

Juror 11 researched the case during the two weeks before the Remmer hearing was only remotely

relevant to the question of whether she did so during trial or deliberations, and, finally, that the

Court was not persuaded that Juror 11 had perjured herself at the Remmer hearing. [Doc. 340].

       Defendants did not seek reconsideration of the Court’s order. Rather, on January 31, 2018,

the defendants filed an “Emergency Joint Motion To Compel Issuance Of Subpoena Or, In The

Alternative, Petition For Writ Of Mandamus,” in the Sixth Circuit, [Doc. 341-1], and attached it to

their motion in this Court to reset the deadline for the filing of post-Remmer hearing briefs. [Doc.

341]. Upon review of the motion, the Court, noting that the defendants had raised issues in the

Sixth Circuit filing that had not been raised in this Court, namely, that the information sought could

be “written over by the operating system”, and, “if . . . not obtained soon, it may become impossible



                                                  8
to do so,” [Doc. 341-1 at 175], ordered Juror 11 to continue to preserve her text messages and web

browser history for the relevant dates and appear at the United States District Court Clerk’s office

on February 16, 2018 at 10:00 a.m. and “produce any cell phone or laptop computer that she

accessed between the dates of December 27, 2017, and January 11, 2018.” [See Docs. 345, 346].

Juror 11 appeared as ordered and a member of the Court’s IT staff took possession of the computer

and cell phone. 5 The cell phone, an older Samsung, [Doc. 384 (Transcript of April 11 Hearing) at

5], was examined “to determine whether or not there were text messages for the period January 4,

2011[sic] on the cell phone” or browser history “for the period December 27 through January 11.”

[Id. at 5-6].

         Text messaging on the phone had a search feature and it was searched using each of the

words listed in defendants’ subpoena request. Since the phone was an older cellphone, capture of

that information was possible only by scrolling through the text messages and taking an image

(screen shot) for each scroll. After the images were obtained, they were transferred to a USB drive.

[Id. at 6-7]. Browser history for the relevant dates was also found and stored on the same thumb

drive. [Id. at 7]. 6 There was only one messaging application on the cellphone, [id. at 14], and the

only browser history on the phone was the Google browser. The thumb drive was maintained under

seal by the Clerk of the Court pending the resolution by the Sixth Circuit of defendants’ emergency

joint motion.

         On February 15, 2018, the Sixth Circuit denied defendants’ emergency motion and petition

for writ of mandamus. The Sixth Circuit’s order was provided to the Court on February 22, 2018,

as an attachment to “Defendants’ Joint Motion For Access to Juror Information,” [Doc. 348]. The


5
  David Belcher, the IT staff member, is not a forensic examiner and, since 2008, has been the Network Administrator
for the Bankruptcy and District Courts in the Court’s Northeastern Division. During his career, he has “dealt with a lot
of mobile devices . . . laptops and cell phones aren’t strange to [him].” [Doc. 384 at 5, 10].
6
  The Court notes that defendants did not ask for browser history from the phone in their oral request on January 11.

                                                           9
Sixth Circuit declined to decide whether “the Laniers’ motion . . . satisfied the requirements for an

emergency order or writ of mandamus” because “[i]n the interim, the district court has ordered that

Juror 11 produce all of the information 7 requested in the Laniers’ proposed subpoena”. . . . Thus,

the danger that this evidence would be permanently lost has apparently been averted.” [Doc. 348-1

at 2-3] (emphasis added). The Sixth Circuit noted, that, while the district court has considerable

discretion about how to investigate the Laniers’ claims, “[e]vidence that Juror 11 failed to comply

with the district court’s order prior to the Remmer hearing, conducted prohibited outside research,

and then testified untruthfully about her actions would be particularly probative of determining the

credibility of her testimony that she did not conduct herself similarly during the trial itself, and thus

whether external influence affected the jury’s deliberations.” [Id. at 3].

         On February 22, 2018, defendants jointly moved “for information about and access to the

information retrieved from Juror 11’s electronic devices.” [Doc. 348]. The United States did not

oppose the motion, [Doc. 350]. The Court granted the motion and scheduled a hearing for April

11, 2018, for the purpose of allowing “defendants and the government . . . an opportunity to review

the information obtained from Juror 11’s devices . . .” and to hear testimony from the Court’s IT

staff member who retrieved the data. [Doc. 351]. On April 4, 2018, defendants filed a “Joint

Emergency Motion For Seizure And Forensic Imaging Of Juror 11’s Computer” [Doc. 357]. 8 The

motion was supported by the affidavit of James KempVanEe, a certified forensic examiner, who

has worked in the field since 1999. [Doc. 357-1]. According to KempVanEe, deleted files may

sometimes be recovered using forensic tools and it is important to examine the subject computer as




7
  The Court interpreted this to mean that the Sixth Circuit believed, as this Court did, that preserving copies of relevant
text messages and all browser history was the universe of information requested by the defendants.
8
  This motion was precipitated by the Court’s notice to the parties on April 3 that the Court’s IT staff had not been able
to retrieve any browser history from Juror 11’s laptop computer.

                                                            10
soon as possible. [Id.]. This motion made no reference to Juror 11’s cellphone. 9

          On April 11, 2018, David Belcher, the Network Administrator for the Bankruptcy and

District Courts, 10 testified as to what he had done to retrieve information from Juror 11’s phone and

computer on February 16, 2018. See generally [Doc. 384]. As noted above, Belcher located and

copied to a thumb drive all of the phone’s browser history from December 27, 2017, through

January 11, 2018, and all text messages sent or received between January 3, 2018, and January 11,

2018, that contained any of the terms set forth by defendants in their earlier subpoena request.

Defendants and the government were provided with hard copies of the screen shots of the browser

history and the text messages, although these were not made part of the record at the time. Paper

copies of the screen shots from the cellphone and laptop computer are attached to this order.

Although the texts indicated the name of the person associated with the texts, Belcher was not asked

to, and consequently did not, search for contact information on the phone associated with the names.

[Doc. 384 at 12]. Belcher retrieved all text messages from the only messaging application on the

cellphone and all browser history from the Google browser, the only browser on the phone. [Id. at

14]. 11

          The browser history for the relevant dates was fairly extensive. The internet sites visited

varied from pier1.com (December 27), to Dicks’ sporting goods (December 28), to

billygraham.org., overstock.com., Sperry shoes, and the Bristol Herald-Courier newspaper12




9
  Since this order deals only with Juror 11’s cellphone, defendants’ motion will not be further discussed in this order.
Issues related to the forensic evaluation of the computer will be addressed in a separate order.
10
   Belcher is not a forensic examiner and was not asked to conduct a forensic examination of the cellphone. Defendants
had not yet requested such an examination.
11
   Belcher looked for other browsers, but the only browser present was the Google browser. Screenshots of the phone
home pages confirm that only one internet browser was present on the phone. See [Attachment, hard copies of screen
shots, at 1-7].
12
   The specific newspaper article accessed on December 29 dealt with the search for a missing child by the Bristol
police.

                                                          11
(December 29), to Twitter (January 1, 6, 7, & 8), to allrecipes.com. (January 2), to Nordstroms

department store and hayneedle.com, (January 3), to Amedisys home health (January 4), to

dotandbo (a home furnishings and décor website) (January 5), to hobbylobby.com, dotandbo,

hayneedle, and REI.com (January 5-6), to zillow.com. and the New York Times (January 8), to the

Bristol Herald-Courier 13 and Lamar Advertising (January 10), and to booking.com for New York

hotels and billygraham.com (January 11). See [Attachment, hard copies of screen shots].

           The word search of the text messages resulted in far fewer documents for the one week

period between January 3 and January 11, 2018. The text at issue in the January 11 hearing, quoted

above, was found on the phone, having a date of January 7, 2018, at 7:42 p.m. See [Attachment at

33]. ADA Nelson’s response was on January 8, 2018, at 1:24 p.m. and Juror 11 and ADA Nelson

continued with these texts, mostly about each having been ill, until Juror 11 sent a last text on that

date which read: “Thanks! . . . did you see the 2nd part of my original text on the Federal case.”

ADA Nelson did not respond to this text. [Id. at 34-35]. This text exchange is the only relevant

message for the relevant time period which contained any of the search terms. Only a handful of

other texts contained any of the search terms. On January 9, Juror 11 received a text message from

Jackie at Taco Johns, and the subsequent text messages make it clear that Taco Johns is an

advertising client of Juror 11’s employer, and Juror 11 simply advised the client on January 11 that

she “was in Greeneville all day on Federal Court duty. [Id. at 42]. There was a text from L.D.

about finding a Courtyard by Marriott, [id. at 40], a text exchange between Juror 11 and her

daughter which clearly involves a basketball game with references to court and hearing, [id. at 40,

43], a text from “Kristen” (“enjoyed hearing your voice”), and a text from “Shannon” (“hate

hearing your sick”). [Id. at 43].



13
     The article viewed was about the report of over 900 local flu cases.

                                                            12
       On April 13, 2018, the defendants filed a supplement, [Doc. 367], to their previously filed

joint emergency motion for seizure and forensic imaging of Juror 11’s laptop computer, [Doc. 357].

Defendants claimed the seizure and forensic examination of Juror 11’s cellphone was necessary

because the Court’s IT staff member “was not an expert with relevant experience, did not record

the contacts with whom text messages were exchanged, did not ensure that the searches he

conducted captured all relevant messages. . . and does not appear to have taken screenshots of the

actual text messages of some of the conversations that hit on the search terms.” [Id. at 3].

Defendants also made the argument that “search history appears to have been deleted from . . . the

cell phone that Juror 11 brought to the courthouse on February 16 . . .” [Id.]. This was the first

request made by defendants for contact information from the cell phone or for any kind of forensic

examination of the phone.      The United States responded in opposition to the defendants’

supplemental request. [Doc. 371]. The government argued that defendants’ request “is not justified

by the evidence obtained by the Court’s IT staff from Juror 11’s cell phone on February 16, 2018.”

[Id. at 1]. The government noted that the discovery of the January 7 and 8 text messages on the

cellphone produced by Juror 11 confirmed that the phone was the one used to communicate with

ADA Nelson and that the browser history indicated that none of Juror 11’s internet history related

to this case. Furthermore, the government took issue with the defendants’ claim that browser

history was deleted from the phone. [Id. at 1-2]. On April 17, 2018, the Court granted the motion

as to the laptop computer but not as to the cellphone. [Doc. 374].

       On April 19, the defendants submitted, as requested by the Court, their parameters for the

search of Juror 11’s computer and cellphone. [Doc. 375]. Defendants proposed a broad-ranging

search of Juror 11’s devices, seeking, among other things, documentation of all operating systems

running on or previously run on the devices, when they were installed, created, modified, and last



                                                13
executed, all user profiles installed or used on the devices and when they were created modified or

accessed, all cellular or wi-fi networks accessed and when they were accessed, all web browsers,

any online accounts associated with the web browsers, the presence of data-erasing software and

dates of installation, modification or execution, all web-browsing history, including the name and

uniform resource locator (URL), all files and downloaded files related to internet locations or web

pages accessed, when internet locations or web pages, downloaded and cache files were created or

accessed, which users accessed the internet locations or web pages, all web browser history,

downloaded files or cache files deleted by the user or otherwise and when it was deleted, all

applications capable of sending and receiving short messages, such as Facebook messenger, group

chat applications, SMS, and MMS, and telephone numbers associated with any message string and

date and time sent and received. [Id.]. The submitted parameters were not limited in any way by

subject matter or time frame and the defendants made no effort to show the relevance of any of the

specific information sought or in any way justify the request as anything other than a giant “fishing

expedition.” The United States did not object to the defendants’ proposal, [Doc.376].

         On April 26, 2018, the Court denied defendants’ supplemental request for a forensic

examination of Juror 11’s cell phone. [Doc. 377]. The Court found that defendants had misstated

the testimony from the April 11 hearing,14 that the defendants’ supplemental request sought

material, such as contact information, that had not been previously requested, that, contrary to

defendants’ assertions, “there is no evidence in the record to suggest that the data retrieved from




14
   This was not the only example of defendants’ counsel’s lack of candor, misstating or mischaracterizing the record in
the case, of using inflammatory and conclusory language without citation to the record, or of making unsupported
allegations. For instance, at the April 11, 2018 hearing, when counsel for Mr. Lanier orally moved to amend the motion
for forensic examination of the laptop computer, he orally sought “metadata” associated with the text messages, cell
phones associated with the messages, and the numbers associated with the messages. When asked whether he had
asked “for all of that in your subpoena request” counsel answered, “Absolutely, your Honor.” [Doc. 384 at 22; see also
Doc. 407]. A review of the subpoena itself shows this assertion by counsel to be untrue.

                                                          14
Juror 11’s cell phone is in any way deficient or incomplete.” In other words, defendants had made

no showing that any further examination of Juror 11’s cell phone was necessary to provide them

with a “meaningful opportunity” to investigate and litigate their claim. The Court concluded that

defendants had fallen short of showing that their request was necessary to justify such a broad

invasion of Juror 11’s cell phone. [Id.]. 15 On May 5, 2018, defendants filed a motion for

reconsideration. [Doc.382]. The motion challenged the Court’s conclusions and argued that the

Court “did not provide any analysis or explanation for its determination the proposal was improper

other than asserting that defendants did not ‘supply [any] parameters for this search’ and that such

an examination would be ‘overly broad and inefficient.’” This motion was supported by developed

argument and the affidavit of James KempVanEe. KempVanEe opined that the procedure used by

the Court’s IT staff member “was inadequate for any forensic purpose 16 or for determining if data,

including internet history and/or searches, had been deleted.” [Doc. 382-1 at ¶ 4]. A large portion

of the affidavit is concerned with the recovery of deleted data such as web browser history and text

messages and the procedures used for a forensic examination of cellphones. No reason was ever

offered by the defendants as to why they did not support their previous motion with proper analysis,

citations to the record, or the KempVanEe affidavit. The United States did not respond to the




15
    At a later hearing, Mr. Little, counsel for Ricky Lanier, suggested that this order appeared to rely on “technical
knowledge” gained from ex parte communications with the court-appointed expert. When asked by the Court to
specifically identify what language in the order suggested that the Court “relied upon technical knowledge that the
Court would not [otherwise] have,” Mr. Little evaded the question. See [Doc. 401, Transcript of June 26, 2018 hearing,
at 6-7]. Defendants, through counsel, also stated to the Court that the record showed text messages to have been deleted
from Juror 11’s cellphone, an unfounded allegation.
16
   When Belcher took possession of the phone from Juror 11on February 16, 2018, the subpoena request was not for
the production of the cell phone itself, but for certain items stored on the phone. The subpoena clearly did not request
a forensic examination of the phone nor was one ever requested by defendants until their supplemental motion on April
26, 2018. Furthermore, the Court made it clear that the purpose of the Court’s order of February 8, 2018, was to preserve
the text messages and web history, not for a forensic examination of the cellphone. [Doc. 346]. Although defendants
complain that they were not consulted by the Court before entry of the order, they never asked the Court to reconsider,
nor did they suggest anything beyond the measures employed by the Court to preserve the text messages and internet
history until the filing of their motion in April.

                                                           15
motion to reconsider.

         The Court took no action on the motion to reconsider because, on May 24, 2018, the

defendants filed a joint motion to disqualify the undersigned. [Doc. 387]. The Court held a hearing

on the motion on June 26 and denied the motion to disqualify on July 17. [Doc. 396]. On the same

day, the Court denied, admittedly without proper explanation and analysis, the motion to reconsider

as it pertained to the cell phone. [Doc. 398]. The defendants then filed a “Joint Petition For Writ

Of Mandamus To Compel Disqualification Or, In The Alternative, Motion To Reassign Case” in

the Sixth Circuit” on July 27, 2018, [Doc. 403-1], and a motion to stay proceedings in this Court,

[Doc. 483]. Other than to deny the motion to stay and continuing a scheduled hearing, [Doc. 407],

the Court took no further substantive action in the case while the joint petition was pending in the

Sixth Circuit. On September 6, the Sixth Circuit denied the petition for writ of mandamus. [Doc.

409]. In its opinion, however, the Sixth Circuit appeared to be harshly critical of this Court’s

handling of the cell phone issue. The Court found “troubling” this Court’s “den[ying] the

defendants an adequate search of Juror 11’s cellphone without an adequate explanation.” [Id. at

5] (emphasis added). The panel referred to the “haphazardness 17 of the process” by which the

Court’s IT staff searched Juror 11’s cellphone and noted that the district court denied the request

without explanation about why it rejected “the defendants’ concerns that the process by which the

IT staff member had taken screenshots of Juror 11’s cellphone did not capture all the relevant data,”

referring to the Court’s orders of April 26 and July 17. [Id. at 3]. The Sixth Circuit stated in a

footnote that the work done by the Court’s IT staff “produced static images that contain none of the



17
   It is unclear why the Sixth Circuit panel chose this word to describe what happened. Mr. Belcher was only asked by
the Court to retrieve the text messages and browser history, using the search terms supplied by the defendants. It was
never intended that he conduct a forensic examination of the cellphone, something he was not qualified to do. It is
important to understand as well that, as of February 16, defendants had requested nothing other than production of the
text messages and browser history. Their request for a forensic evaluation came much later, in mid-April.

                                                         16
underlying metadata” and, by way of example, that “if the search produced a message from Juror

11 to a person listed as ‘Teresa’ and the staff member took a screenshot that shows both the message

and the recipient in the same image, there is no way for the parties to determine what phone number

is associated with the name ‘Teresa.’” [Id. at 2 n.1]. 18

         Now before the Court is the joint motion of the defendants for reconsideration of their

motion for a forensic examination of Juror 11’s cellphone, [Doc. 410], arguing, for the reasons

previously argued in documents 367 and 382, “and for the reasons that the Sixth Circuit explained,

that the examination to date of Juror 11’s cellphone was ‘inadequate.’” [Id. at 2]. The United States

has responded that it “adamantly disagrees” with the argument of the defendants that the Court has

denied them an adequate search of Juror 11’s cellphone, but it nevertheless does not oppose

defendants’ motion “in order to help avoid continued delay and to satisfy the Sixth Circuit’s

suggestion.” [Doc. 412].

         These proceedings have moved far afield from the Court’s instructions from the Sixth

Circuit to permit the defendants to question the jurors in the case and for the Court to determine

whether there was any external influence on the jury’s deliberations, and, under ordinary

circumstances, the Court would be inclined to deny defendants’ motion. It is the Court’s view that

defendants have now had a “meaningful opportunity” to litigate and prove their claims. They have

questioned Juror 11 and ADA Nelson under oath. They have examined all other jurors under oath

as well. They have access to Juror 11’s text messages and browser history from her cellphone, the

initial object of their request. A forensic examination of Juror 11’s laptop computer has been

completed and defendants have been provided with the report, although the court-appointed expert


18
   The Court is a bit puzzled by this statement. The only text message recovered that was to or from “Teresa” was the
chain of messages started by Juror 11’s January 8 text. The identity of “Teresa” was not subject to any serious question.
In any event, it is clear from all other text messages found using the words supplied by defendants to search that they
had nothing to do with this case. The contact information for these persons is wholly irrelevant.

                                                           17
has not yet presented his report and testified about his findings because the Court granted

defendants’ motion to continue the scheduled hearing. Defendants point to nothing from the

testimony of ADA Nelson or the jurors, from the text messages and browser history recovered,

from the expert report, or any other source which reasonably suggests that any relevant information

will be recovered through a forensic examination.

       In short, defendants have turned up no evidence to date of any extraneous influence on the

jury. At best, it has been shown that Juror 11 improperly reached out to ADA Nelson on the last

day of deliberations in an unsuccessful attempt to talk about the case and that she exacerbated the

problem created by accessing the court calendar and by reaching out, again unsuccessfully, to ADA

Nelson before the Remmer hearing. Defendants initially did not seek the production or seizure of

the cellphone itself and did not seek to immediately examine either the cellphone or Juror 11’s

computer, which she had in her possession on the date of the Remmer hearing. They also did not

originally request a forensic examination of the cellphone, making that request only after the

Remmer hearing, in mid-April. They now seek, among other things, contact information and

deleted texts from Juror 11’s cellphone, and they do so, not based on any evidence that relevant

texts have been deleted from the cellphone by Juror 11, or a showing that contact information is

relevant to the issue before the Court, but rather on mere suspicion or supposition.

       Defendants ask the Court to order that Juror 11’s cellphone, if it is still in her possession, be

seized and a broad-ranging search of Juror 11’s personal information that might be stored thereon.

In the Court’s view, before such an invasive inquiry into the privacy of a federal court juror should

be sanctioned, defendants should at least be required to show some reasonable basis to believe that

information relevant to the question before the Court will be found and that it is necessary to provide

defendants with the required meaningful opportunity to prove their claim, i.e., something other than



                                                  18
the oral explanation given by Mr. Lanier’s attorney: “Perhaps she had done something to violate

the court’s order and was concerned about that and that’s why she reached out to Ms. Nelson and

Ms. Nelson may have stopped her from talking about it, but that still doesn’t give evidence that she

may have done something outside the court’s order, like perhaps researching. . . . The fear we

have is if she has done research, maybe she’s found the court opinion, she’s got the word Remmer

in the text message. If she googles Remmer, well, she can find out, gosh, it’s about extraneous

influence, I need to say these things because I don’t want to get in trouble.” [Doc. 333 at 101].

Information about Juror 11’s violation of the Court’s order before the Remmer hearing is, as stated

by the Sixth Circuit, probative of her credibility at the Remmer hearing. Yet, there must be some

limits on the degree to which a defendant is allowed to make these kinds of invasive inquiries into

a juror’s personal information without first being required to make a reasonable showing that further

inquiry should be made in the hope something will be found to substantiate defendants’ claims.

There is nothing in the browser history from the cellphone (and defendants do not really contest the

testimony of Mr. Belcher that he recovered it all) to suggest that further search is necessary and

there in nothing in the text messages recovered using the search terms suggested by the defendants

that does so either.

        On the other hand, the circumstances in this case are not ordinary. During the pendency of

this case after remand from the Sixth Circuit, the case has made two additional trips to that court.

Whether the Court agrees with the Sixth Circuit’s statements or not is irrelevant; the Sixth Circuit

has the final say and the Court acknowledges that and respects it. It certainly is a reasonable reading

of the Sixth Circuit’s September 6 order that the Sixth Circuit does not believe this Court has

provided the defendants with an “adequate search” of Juror 11’s cellphone, although it is also

possible the Court simply requires a more adequate explanation from this Court. In light of these



                                                  19
concerns, it is hereby ORDERED that the defendants’ motion to reconsider, [Doc. 410] is

GRANTED, and the Court will hold a hearing on November 15, 2018 at 9:30 a.m. during which

the defendants will have an opportunity to demonstrate that a forensic evaluation of the cell phone

is necessary for them to have a meaningful opportunity to investigate their claim. The Court will

also consider whether the search the defendants seek is forensically feasible. At this hearing, the

Court will also fully reconsider the parameters of the forensic search of Juror 11’s laptop computer

to determine whether further forensic examination is necessary. [See Doc. 398]. Derek Johnson

will be available to present the findings of his forensic report of Juror 11’s laptop computer, and to

provide testimony regarding the possibility of any further forensic examination. Mr. Johnson’s

costs will be split between the parties.

       So ordered.

       ENTER:


                                                                   s/J. RONNIE GREER
                                                              UNITED STATES DISTRICT JUDGE




                                                 20
